DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The addition of claims 12-20, withdrawal of claims 5-11 and the amendments to claims 1-3 in the response filed on 18 February, 2021 are acknowledged. 
Claims 1-20 remain pending in the application. 
Claims 5-11 are withdrawn. 
Claims 1-4 and 12-20 are examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling device in claims 4 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claim 3 to overcome the 35 USC § 112 rejection of the previous action are acknowledged, and the rejection is withdrawn.
Claims 1-4 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites “the sealing device is formed from a material that is not elastic” [lines 10-11]. This could be interpreted to mean that the sealing device may be formed of a material without the property of elasticity, which is impossible and therefore would require rejection under 112 (a) and 101. Alternatively, this could be interpreted to mean that the sealing device may be formed of a material which is less elastic relative to another, unstated material. Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is assumed to be true. 
In regards to claim 1, the claim reads “the sealing device is non-detachably connected to the probe shaft” [lines 11-12]. This could be interpreted to be an obvious drafting error where the applicant meant to indicate that the sealing device is designed 
In regards to claims 2-4, 12-13 and 15-20, the claims read “A probe device” [line 1]. Here, it is unclear if this is to be a new item, or if this is the same as the probe device of the independent claims. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that the latter is true. The examiner suggests this be amended to read “The probe device”. 
In regards to claim 12, the claim reads “the interior space” [line 3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be a new item. 
In regards to claim 14, the claim recites “wherein the material is not elastic” [line 11]. This could be interpreted to mean that the sealing device may be formed of a material without the property of elasticity, which is impossible and therefore would require rejection under 112 (a) and 101. Alternatively, this could be interpreted to mean that the sealing device may be formed of a material which is less elastic relative to another, unstated material. Therefore, the claim is unclear. For the purposes of prosecution, the latter interpretation is assumed to be true. 
In regards to claim 14, the claim reads “the sealing device is non-detachably connected to the probe shaft” [lines 10-11]. This could be interpreted to be an obvious drafting error where the applicant meant to indicate that the sealing device is designed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Whitfield et al. (USPN 5,833,696). 
In regards to Claim 1, Whitfield discloses a probe device for a resectoscope or another microinvasive medical instrument for working or manipulating tissue, the probe device comprising: 
a probe shaft [20, Figs.1-2] with a cylindrical portion for arrangement in an instrument shaft and with a distal end for arrangement near a distal end of the instrument shaft; 
an effecting device [18, Figs.1-2, col.5 ll.49] at the distal end of the probe shaft; and 
a sealing device [22, Figs.1-2, 24-26, col.5 ll.51-52] with a probe shaft channel [23, Figs.24-26] in which the cylindrical portion of the probe shaft is arranged, wherein the probe shaft is movable relative to the sealing device in a direction parallel to the 
wherein the sealing device is formed a material that is not elastic [see the corresponding 112 (b) rejection above: this could be any material whatsoever] and the sealing device is non-detachably connected to the probe shaft [The device of Whitfield is not configured such that the probe may be removed in the course of ordinary use, see the corresponding 112 (b) rejection hereinabove]. 
In regards to Claim 2, Whitfield discloses the probe device according to claim 1, wherein the sealing device has a conical sealing face [conical distal surface of 22, Figs.1-2] which is provided and configured to bear sealingly on a corresponding conical sealing face on the instrument shaft [An instrument shaft could be provided such that this would occur.]. 
In regards to Claim 4, Whitfield discloses the probe device according to claim 1, wherein the sealing device has a coupling device [the annular step in 22, Figs.2, 24, 26; the annular step in 22 bears against the distal end of 26; this is equivalent to the applicant’s coupling device 73, Fig.2, particularly as it is nearly physically identical.] for a releasable mechanical connection of the sealing device to the distal end of a working element of a resectoscope or of another microinvasive instrument [26 may be considered part of a microinvasive instrument. Further, as all devices may be disassembled, this may be considered a releasable mechanical connection.].
In regards to claim 12, Whitfield discloses a probe device according to claim 1, wherein the sealing device is configured to be arranged radially inward of an annular 
In regards to claim 14, Whitfield discloses a probe device for a resectoscope or another microinvasive medical instrument for working or manipulating tissue, the probe device comprising: 
a probe shaft [20, Figs.1-2] with a cylindrical portion configured to be arranged in an interior space of an instrument shaft and with a distal end for arrangement adjacent a distal end of the instrument shaft; 
an effecting device [18, Figs.1-2, col.5 ll.49] at the distal end of the probe shaft; and 
a sealing device [22, Figs.1-2, 24-26, col.5 ll.51-52] with a probe shaft channel [23, Figs.24-26] in which the cylindrical portion of the probe shaft is arranged, wherein the probe shaft is movable relative to the sealing device in a direction parallel to the longitudinal axis of the probe shaft and parallel to the longitudinal axis of the probe shaft channel [col.7 ll.17-19], 
wherein the sealing device is formed from a material and the sealing device is non-detachably connected to the probe shaft [The device of Whitfield is not configured such that the probe may be removed in the course of ordinary use, see the corresponding 112 (b) rejection hereinabove], wherein the material is not elastic [see the corresponding 112 (b) rejection above: this could be any material whatsoever], the sealing device being configured to be arranged in an area of a proximal end of the interior space of the instrument shaft [an instrument shaft could be provided so as to satisfy this functional requirement].
In regards to claim 15, Whitfield discloses a probe device according to claim 14, wherein the sealing device has a conical sealing face [conical distal surface of 22, Figs.1-2] which is provided and configured to bear sealingly on a corresponding conical sealing face on the instrument shaft [An instrument shaft could be provided such that this would occur.]. 
In regards to claim 16, Whitfield discloses a probe device according to claim 14, wherein the sealing device is configured to be arranged radially inward of an annular portion of the instrument shaft defining a portion of the interior space [an instrument shaft could be provided to satisfy this functional requirement].
In regards to Claim 17, Whitfield discloses the probe device according to claim 14, wherein the sealing device has a coupling device [the annular step in 22, Figs.2, 24, 26; the annular step in 22 bears against the distal end of 26; this is equivalent to the applicant’s coupling device 73, Fig.2, particularly as it is nearly physically identical.] for a releasable mechanical connection of the sealing device to the distal end of a working element of a resectoscope or of another microinvasive instrument [26 may be considered part of a microinvasive instrument. Further, as all devices may be disassembled, this may be considered a releasable mechanical connection.].
In regards to claim 19, Whitfield discloses a probe device according to claim 14, wherein the cylindrical portion of the probe shaft is configured to be guided via a guide device located in the interior space between the sealing device and the distal end of the probe shaft [a guide device and instrument shaft could be provided so as to satisfy this functional requirement; nothing about the design of Whitfield would prevent this.].
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whitfield et al. (USPN 5,833,696) in view of Robertson et al. (US PGPUB 2011/0196403).
In regards to claim 3, Whitfield discloses a probe device according to claim 1, however does not positively disclose wherein the probe shaft channel has an annular recess, in which a sealing element is arranged.
Robertson teaches a medical device [Fig.2, abstract] comprising a probe shaft [124, 200, Fig.2, para.46] movably extending through a sealing device [160, Fig.2] through a probe shaft channel [210, Fig.2, para.55], 
wherein the probe shaft channel has an annular recess [“annular groove”, Fig.2, para.55], in which a sealing element [212, Fig.2, para.55] is arranged. 
Robertson teaches that the sealing element and annular recess are provided for the purpose of providing a fluid-tight seal between the probe shaft cannel and probe [para.55]. 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the probe shaft channel disclosed by Whitfield with an annular recess and sealing element in accordance with the teachings of Robertson. This would be done for the purpose taught above, as well as the predictable result of maintaining fluid-tightness within the handle proximal to the sealing element. 
In regards to claim 20, Whitfield discloses a probe device according to claim 14, however does not positively disclose wherein the sealing device comprises at least one groove in which a sealing element is arranged, the sealing element being in contact with the cylindrical portion.
Robertson teaches a medical device [Fig.2, abstract] comprising a probe shaft [124, 200, Fig.2, para.46] comprising a cylindrical portion [200, Fig.2, para.46] movably extending through a sealing device [160, Fig.2] through a probe shaft channel [210, Fig.2, para.55], 
wherein the sealing device comprises at least one groove [“annular groove”, Fig.2, para.55] in which a sealing element [12, Fig.2, para.55] is arranged, the sealing element being in contact with the cylindrical portion [Fig.2, para.55].
Robertson teaches that the sealing element and annular recess are provided for the purpose of providing a fluid-tight seal between the sealing element and cylindrical portion [para.55]. 
	Therefore it would have been obvious to one having ordinary skill in the art to modify the sealing device disclosed by Whitfield with a groove and sealing element in accordance with the teachings of Robertson. This would be done for the purpose taught above, as well as the predictable result of maintaining fluid-tightness within the handle proximal to the sealing element. 
Claims 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whitfield et al. (USPN 5,833,696) in view of Woodhall (USPN 2,741,248)
In regards to claims 13 and 18, Whitfield discloses a probe device according to claims 1 and 14, however does not disclose wherein the material that the sealing device 
or particularly describe the material. 
Whitfield further discloses that the sealing device is the nose of a probe device handle [12, Fig.1, col.5 ll.47-53].
Woodhall teaches a medical probe device [Figs.1-2] comprising a probe shaft [8 and portions distal thereto, col.2 ll.1-2] movably extending through a sealing device [1] which is the nose of a probe device handle [Figs.1-2, col.1 ll.40], through a probe shaft channel [3, Fig.1], 
wherein the sealing device is made of metal [col.1 ll.40]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the sealing device disclosed by Whitfield such that the material is metal in accordance with the teaching of Woodhall. This would be done for the predictable result of providing a material for the sealing device, and because it is known in the art to make probe device handles out of metal. 
This would create a probe device where the material the sealing device is formed from is metal. 
Response to Arguments 
Rejection under 35 USC 102 - Whitfield et al. (USPN 5,833,696)
Argument:
In regards to the amended claim 1, the applicant argues Whitfield fails to disclose a probe shaft with a cylindrical portion for arrangement within an instrument shaft, the cylindrical portion being in a probe shaft channel of the sealing device, because probe shaft 20 of Whitfield is not configured to be arranged in an instrument shaft. 
The applicant further asserts that as a logical consequence of this, the sealing 
Response:
The examiner respectfully disagrees. 
The applicant has asserted without argument or evidence that the probe shaft 20 of Whitfield cannot be arranged in an instrument shaft. 

    PNG
    media_image1.png
    570
    846
    media_image1.png
    Greyscale

Provided above for illustrative purposes is Fig.1 of Whitfield with most of probe shaft 20, excepting the proximal-most portion within 22, visible. An instrument shaft could be imagined with a channel through which probe shaft 20 could be placed, namely a standard straight instrument with a straight channel, such as a trocar. 
Therefore, this argument is found to be unusually unconvincing. 
Argument:
In regards to the amended claim 1, the applicant argues Whitfield fails to disclose 
Response:
The examiner respectfully disagrees. 
Whitfield does not disclose that 20 is detachable from 22 in the course of ordinary use. Further, the interlocking parts within the device of Whitfield make it clear [See Fig.26, for example] that any such detachment would not be done in the course of ordinary use. Also note the related 112 (b) rejection of this claim limitation hereinabove. 
As such, this argument is found to be unconvincing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AARON B FAIRCHILD/Examiner, Art Unit 3795